Citation Nr: 0122760	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-27 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for status post C4-5 
cervical diskectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1992

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for status 
post C4-5 cervical diskectomy and assigned a 10 percent 
disability rating.  The veteran subsequently perfected an 
appeal regarding the disability rating assigned.

In July 2001, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing has been obtained and associated 
with his VA claims folder.  During this hearing, the veteran 
submitted additional documentary evidence, which was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (2000).  This evidence has also been associated 
with his VA claims folder.

In an August 1996 rating decision, the RO denied increased 
evaluations for several service-connected disabilities, 
including asthma, seborrheic dermatitis, gastroesophageal 
reflux disease, and hypertension.  The veteran subsequently 
submitted a timely Notice of Disagreement (NOD) regarding 
this decision, and, in June 1997, the RO responded by issuing 
a Statement of the Case (SOC) addressing these issues.  
However, to the Board's knowledge, the veteran did not submit 
a timely Substantive Appeal with respect to these issues.  
Although the Board recognizes that a signed VA Form 9 was 
submitted in August 1997, this document did not address any 
of these issues, but instead, only addressed the veteran's 
claim of entitlement to service connection for status post 
C4-5 cervical diskectomy.  Therefore, the Board finds that 
the veteran's claims of entitlement to increased evaluations 
for these disabilities, characterized as asthma, seborrheic 
dermatitis, gastroesophageal reflux disease, and 
hypertension, are not presently on appeal.

The Board notes that in a VA Form 9 submitted in February 
2000, the veteran raised a new claim of entitlement to an 
increased evaluation for gastroesophageal reflux disease.  
This claim was denied by the RO in a July 2000 Supplemental 
Statement of the Case (SSOC).  To the Board's knowledge, the 
veteran did not submit a timely NOD regarding this denial.  
Thus, the Board finds that this matter is also not presently 
on appeal.

In a January 2000 rating decision, the RO granted service 
connection for arteriosclerotic heart disease, claimed as 
secondary to service-connected hypertension, and evaluated 
the disability of arteriosclerotic heart disease with 
hypertension as 10 percent disabling.  In a February 2000 VA 
Form 9 the veteran disagreed with the rating assigned, and in 
July 2000 an SSOC, representing an SOC, was sent on this 
issue.  To the Board's knowledge, the veteran did not submit 
a Substantive Appeal, and, therefore, this issue is not on 
appeal at this time.


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's status post C4-5 cervical diskectomy is manifested 
by moderate symptoms, with recurring attacks.


CONCLUSION OF LAW

The criteria for a 20 rating disability rating for the 
veteran's status post C4-5 cervical diskectomy have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that in November 1967, the veteran was 
involved in a motor vehicle accident.  Physical examination 
conducted shortly after the accident revealed lateral 
cervical tenderness.  Subsequent service medical records 
reveal only occasional complaints of symptoms related to the 
neck or upper back.  For example, in June 1979, the veteran 
reported experiencing pain in the upper back.  X-rays 
revealed no significant abnormalities.  In January 1985, he 
reported experiencing muscle pain and cramps in the area of 
the right upper back and neck.  The examiner noted an 
assessment of muscle strain.

VA hospital records show that in August 1995, the veteran 
underwent a C4-5 anterior cervical diskectomy without fusion.  
In a Discharge Summary, the treating physician explained that 
the veteran had recently presented to the Neurology Clinic 
with a six to eight month history of neck and shoulder pain.  
It was noted that the veteran's symptoms had responded 
intermittently to conservative management and physical 
therapy, but that, more recently, the pain in the left 
shoulder had been decreasing while at the same time 
parathesias were increasing in the left upper extremity.  The 
veteran had also reported that he was dropping things with 
his left hand, but that he had not noted any particular 
weakness or clumsiness.  Prior to surgery, physical 
examination was significant for full range of motion in all 
planes without significant limitations, except for lateral 
turning to the left, which was significantly obstructed on 
the left.  It was noted that hyperextension had induced pain 
down the left upper extremity to below the elbow and into the 
left hand.  Motor and sensory testing were noted to be 5/5 
throughout both the upper and lower extremities.  The 
physician noted that, following surgery, the veteran had an 
uncomplicated hospital course and was discharged in stable 
condition.

In an October 1995, the veteran's private physician, Dr. 
T.D., noted that the veteran had degenerative disc disease of 
the cervical spine.  It was also noted that he had recently 
undergone disc surgery, and that he was currently 
experiencing no neurological deficit.

In a statement submitted in March 1996, the veteran reported 
that, since his cervical diskectomy, he had experienced 
increasing weakness, discomfort, and pain in both arms.  He 
also reported that he was experiencing less head movement. 

In April 1996, the veteran underwent a VA general medical 
examination.  The veteran indicated that he was working more 
than 40 hours a week as an operations manager for United Van 
Lines, and that he had missed about a month of work last year 
due to his cervical spine surgery.  He reported that he had 
been experiencing a tingling sensation in his left arm and in 
all of his fingers.  He stated that he had recently undergone 
a diskectomy, and that this had somewhat relieved his 
symptoms.  The veteran reported that he was now experiencing 
only an intermittent tingling in all of his fingers, but that 
he also experiencing a generalized weakness in both of his 
upper extremities.  He indicated, however, that he was able 
to lift more than 40 pounds over his head.

X-rays obtained in April 1996 revealed a slight reversed 
curvature of the cervical spine.  It was noted that sclerotic 
degenerative changes of C4 and C5 were present with almost 
complete obliteration of the corresponding disc space.  It 
was further noted that the disc spaces at C5-6 and C6-7 were 
narrowed, and that there was a possibility of a vacuum disc 
at C6-7.

Subsequent VA medical records show that the veteran continued 
to receive ongoing treatment related to his neck and upper 
extremities.  In September 1996, a nerve conduction study 
revealed no evidence of bilateral cervical radiculopathy or 
of peripheral neuropathies.  In February 1997, another nerve 
conduction study revealed no evidence of acute cervical 
radiculopathy, carpal tunnel syndrome, or peripheral 
neuropathy.

In a statement submitted in May 1997, the veteran reported 
that despite his previous diskectomy, his neck problems 
continued to multiply.  He asserted that repeated testing and 
physical therapy had not helped to relieve his symptoms, and 
that he had been told that he might have to undergo 
additional surgery to correct the problem.

A VA Discharge Summary dated in May 1997 shows that the 
veteran underwent a second anterior cervical diskectomy, with 
fusion at C5-6 and C6-7.  The VA physician noted that, prior 
to the surgery, the veteran had been complaining of pain and 
paresthesias in his left upper extremity for over a year.  It 
was noted that he had been treated with a TENS unit without 
relief, and that he had reported increasing weakness over the 
past several months.  Work-up reportedly showed a C6 and C7 
radiculopathy on the left, and imaging studies revealed 
herniated nucleus pulposus at C5-6 and C6-7.  Motor strength 
was found to be 5/5 throughout, but sensory examination 
revealed a decrease to pinpoint in the distribution of roots 
C6 and C7.  Following surgery, the veteran reported a 
significant relief of his left arm pain and paresthesias.  
Post-operative x-rays showed proper alignment and proper 
positioning of his bone plugs.  He was discharged in good 
condition, with a follow-up scheduled in two weeks.

In March 1998, the veteran underwent another VA general 
medical examination.  It was noted that he was still working 
full-time as a production manager for United Van Lines, and 
that he had approximately 30 days of absenteeism due to his 
cervical spine surgery.  During this examination, the veteran 
reported that, after the car accident in 1967, he began to 
experience neck stiffness approximately one to two times a 
year, which was relieved by the use of nonsteroid anti-
inflammatory medications.  He indicated that his symptoms 
began to worsen in 1992, when he began to experience chronic 
baseline stiffness and crepitance in his neck, and tingling 
and numbness in both upper extremities.  He also reported 
experiencing weakness in his hands bilaterally.  The veteran 
reported that he experienced significant relief from these 
symptoms after undergoing a diskectomy in 1995, but that he 
still experienced chronic neck stiffness and crepitus.  He 
stated that, by 1996, he also began to experience numbness, 
tingling, and weakness in both upper extremities.  He 
reported that he then underwent another diskectomy in 1997, 
and that the numbness, tingling, and weakness in his upper 
extremities have resolved.  He further reported, however, 
that the chronic stiffness and crepitus in his neck have 
persisted.  He also indicated that he was experiencing 
bilateral posterior shoulder pain, which was moderately well 
controlled by hot showers.

Upon examination of the veteran's neck, the VA examiner noted 
that there was no evidence of any bony or soft tissue 
abnormality, and no evidence of erythema, swelling, warmth, 
or tenderness.  There was significant crepitance.  Range of 
motion was noted to be to 65 degrees forward flexion and 50 
degrees backward extension.  It was noted that he could 
rotate to the left and right to 55 degrees without pain, but 
that he was only able to laterally flex to the left and right 
to 20 degrees.  The veteran reportedly complained of 
significant posterior neck pain at the point of maximum 
extension.  On repetitive abduction of his upper extremities 
against increasing degrees of resistance, the veteran 
complained of increasing posterior neck pain throughout the 
ranges of motion, with increasing bilateral upper extremity 
weakness, greater on the right than on the left.  
Neurological examination revealed normal muscle bulk, 
strength and tone; reflexes were 2+ and symmetrical.  The VA 
examiner noted a diagnosis of severe degenerative cervical 
spine disease with a history of C4-5 herniation, with cord 
compression; status post anterior diskectomy, without fusion; 
and a history of C5-6 and C6-7 herniation with radiculopathy, 
status post anterior diskectomy and fusion.

Subsequent VA medical records show that the veteran received 
ongoing treatment for a variety of disabilities throughout 
1999 and 2000.  A history of neck and upper extremity 
problems was occasional noted. 

In June 2001, the veteran was evaluated at the VAMC for a 
history of cervical spondylosis and herniated discs.  
Examination revealed full flexion in the cervical spine, with 
extension mildly limited by pain.  Right lateral bending and 
right rotation were both found to be within normal limits.  
Left lateral bending and left rotation were found to be very 
limited by pain and stiffness.  The VA examiner found that 
sensation was decreased in a small area of the lateral 
shoulders, left fifth digit, and the dorsum of the left hand.  
Motor strength was found to be 5/5 throughout both upper 
extremities.  

An electromyographic (EMG) study conducted in June 2001 
revealed no evidence of left ulnar neuropathy; of acute or 
subacute cervical radiculopathy; or of left or right carpal 
tunnel syndrome.  The EMG study did reveal evidence of right 
ulnar neuropathy, without denervation, but with slowing 
across the elbow.  The VA examiner noted that polyphasic 
motor units were seen in the right bicep, but that up to 30 
percent of motor units may be polyphasic with a monopolar 
needle.  The VA examiner further noted that there was no 
evidence of denervation and no large motor units present.  
The VA examiner concluded that the polyphasic motor units 
were of questionable clinical significance.

During his July 2001 hearing, the veteran testified that 
although the neurological symptoms in his arms and hands 
would go away for a while after his surgeries, they 
eventually returned each time.  He stated that he was having 
difficulty lifting objects over his head, and that pain in 
his neck often woke him up at night.  He also stated that he 
had to change the way he held a steering wheel due to 
symptoms he experienced in both arms.  During the hearing, 
the veteran's accredited representative noted that a recent 
EMG study had revealed a neurological deficit in the 
veteran's right arm.  The veteran noted that he was 
experiencing numbness and an "electrical sensation" in both 
hands, although these symptoms were more prevalent in the 
left hand than in the right.  He also reported experiencing 
pain and weakness throughout both arms, which made it 
difficult for him to perform certain activities, such as 
painting his house.  He noted that following his EMG in June 
2001, he was told that he should start undergoing physical 
therapy at the VAMC.  The veteran indicated that as yet, he 
had not begun his physical therapy.

Analysis

Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA recently published new regulations for the 
purpose of implementing the provisions of the VCAA.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  Among other things, these regulations provide 
guidelines regarding VA's duties to notify claimants of 
necessary information or evidence; to assist claimants in 
obtaining evidence; and to provide medical examinations or 
obtain medical opinions in appropriate circumstances.  

The Board notes that in March 1996, immediately after the 
veteran filed his claim for service connection, RO issued a 
letter to the veteran specifically requesting that he 
identify any health care providers that have treated him for 
his claimed cervical spine disability since service.  
Moreover, after the veteran submitted the October 1998 NOD, 
in which he expressed disagreement with the assignment of a 
10 percent disability rating in the September 1998 rating 
decision, the RO repeatedly advised him, by virtue of the SOC 
and SSOC's issued during the pendency of this appeal, of what 
the evidence must show in order to substantiate his claim for 
an increased rating.  In light of these facts, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran or his representative of the information or evidence 
needed to substantiate his claims.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (codified at 38 U.S.C. § 5103 (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with two medical examinations, and 
it appears that all records that have been identified by the 
veteran have been obtained and associated with his VA claims 
folder.  Neither he nor his representative have alluded to 
any additional information or evidence that has not been 
obtained and which would be pertinent to the present claim.  
In light of the above, the Board finds that all facts that 
are relevant to this issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the implementing regulations were passed 
during the pendency of this appeal, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and accompanying regulations 
appear to have been completed in full.  Thus, the Board 
believes that it may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (codified as amended at 38 U.S.C. §§ 
5103 and 5103A); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

The veteran is seeking an increased disability rating for his 
service-connected status post C4-5 cervical diskectomy.  He 
essentially contends that his disability is more severe than 
is contemplated by the assigned 10 percent disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2000) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), 
the Court found that the provisions of Diagnostic Code 5293 
do not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology which are distinct from back 
symptoms (that is, neither duplicative nor overlapping) could 
be rated under a Diagnostic Code different from Diagnostic 
Code 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14.

As noted above, the veteran is seeking an increased rating 
for his cervical spine disability, which is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Under this code, which pertains 
to intervertebral disc disease, a noncompensable evaluation 
is assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293.

Having reviewed the complete record, the Board finds that the 
weight of the competent and probative evidence of record 
supports the assignment of a 20 percent disability rating for 
the veteran's cervical spine disability.  In essence, the 
Board believes that the veteran's status post cervical 
diskectomy is manifested by moderate symptomatology, with 
recurring attacks.  In reaching this conclusion, the Board 
found the most probative evidence to be the report of the 
veteran's March 1998 VA examination.  During this 
examination, the veteran reported that he was experiencing 
pain and stiffness in his neck, as well as tingling and 
numbness in his upper extremities.  He explained that he 
experienced periods of relief from tingling and numbness 
following his diskectomies, but that these symptoms 
eventually recurred following each surgery.  He also 
indicated that he experienced weakness in his hands 
bilaterally, and physical examination revealed limitation in 
lateral flexion to 20 degrees bilaterally, accompanied by 
pain.  Physical examination also revealed that repetitive 
abduction of the upper extremities resulted in complaints of 
increasing posterior neck pain.  In short, the Board believes 
that the level of disability shown during the veteran's March 
1998 VA examination is consistent with the assignment of a 20 
percent disability rating under Diagnostic Code 5293 for the 
veteran's service-connected status post diskectomy.

Furthermore, the Board believes that a 20 percent disability 
rating is also consistent with the results of the veteran's 
April 1996 VA examination, and with the testimony he provided 
during his July 2001 personal hearing.  For example, during 
his April 1996 examination, the veteran reported that he was 
experiencing a tingling sensation in his left arm and in all 
of his fingers.  He also reported experiencing a generalized 
weakness in his upper extremities, and stiffness in his neck.  
In addition, during his July 2001 hearing, the veteran 
reported experiencing a numbness and an "electrical 
sensation" in both hands, and pain and stiffness in his 
neck.  As noted above, the Board finds these symptoms to also 
be consistent with the assignment of a 20 percent disability 
under Diagnostic Code 5293, which contemplates moderately 
disabling disc disease, with recurring attacks.

The Board has considered whether disability rating in excess 
of 20 percent is warranted under Diagnostic Code 5293 at any 
time since the veteran filed his claim for service 
connection.  However, the Board believes that the 
preponderance of the evidence is against such a rating.  In 
particular, we note that although the veteran has reported 
experiencing a variety of neurological symptoms in his upper 
extremities, the report of his March 1998 VA examination 
shows that he has normal muscle strength and bulk, and that 
he has normal reflexes.  Furthermore, the Board finds that 
repeated physical examination has revealed only small areas 
of decreased sensation, and no more than moderate limitation 
of motion in the cervical spine.  For example, although the 
March 1998 VA examination revealed some limitation in lateral 
flexion in the neck, this examination also revealed no 
limitation in either forward flexion or backward extension, 
and no limitation in either left or right rotation.  In 
addition, the VA outpatient examination conducted in June 
2001 revealed full flexion in the cervical spine, and that 
extension was only mildly limited by pain.  Although left 
lateral bending and rotation were noted to be very limited by 
stiffness and pain, right lateral bending and rotation were 
found to be within normal limits.  In essence, the Board 
believes the ranges of motion shown on examination are 
consistent with no more than moderately disabling disc 
disease in the cervical spine.  

Furthermore, the Board notes that although the veteran has 
consistently reported that his disability is increasing in 
severity, the record shows that he has continued to work 
full-time in his job and that he is able to continue engaging 
in a variety of physical activities, such as painting and 
other household work.  See Transcript, page 6.  Therefore, 
although the Board recognizes that the veteran does 
experience moderate symptomatology in his neck and upper 
extremities, and that these symptoms interfere with his 
ability to perform certain activities, we do not believe that 
these symptoms are so severe as to warrant a 40 percent 
disability rating or higher under Diagnostic Code 5293.

Because some limitation in lateral flexion was shown during 
the veteran's March 1998 VA examination, the Board has 
considered as an alternative whether a disability rating 
higher than the 20 percent assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 would be warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2000).  However, as discussed 
above in detail above, the Board has already determined that 
the veteran experiences no more than moderate limitation of 
motion in his cervical spine.  Accordingly, we find that the 
preponderance of the competent and probative evidence is 
against the assignment of a higher disability rating under 
Diagnostic Code 5290.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40 (2000), regarding 
functional loss due to pain, and 38 C.F.R. § 4.45 (2000), 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As noted above, the Board has assigned a 20 percent 
evaluation under Diagnostic Code 5293.  This diagnostic code 
contemplates limitation of motion.   See VAOPGCPREC 36-97 
(December 12, 1997) [holding that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae].

The medical evidence of record does not demonstrate any 
additional significant functional loss so as to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The evaluation of 20 percent under Diagnostic Code 5293 
specifically contemplates limitation of motion in the neck 
with pain, as well as tingling, numbness, and weakness in the 
upper extremities.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293.  To the extent that he experiences additional 
functional loss due to weakness, fatigability, or other 
symptoms as contemplated under the provisions of 38 C.F.R. §§ 
4.40 and 4.45, the Board believes that he has already been 
compensated for such loss in our grant of an increased rating 
to 20 percent.

The EMG conducted in July 2001 showed the presence of ulnar 
neuropathy in the veteran's right arm, but there was no 
cervical radiculopathy shown, indicating that the right arm 
neurological symptoms of which the veteran complains are not 
a result of the cervical disc disorder.  Nevertheless, even 
considering such symptoms to be related to the service-
connected neck disability, the Board has considered whether a 
separate disability rating is warranted for the veteran's 
right arm under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2000) [paralysis of the ulnar nerve].  
However, while the evidence does show that the veteran has 
reported experiencing some neurological symptoms throughout 
his right arm, such as tingling and generalized weakness, the 
Board has already considered these symptoms in assigning a 20 
percent disability rating under Diagnostic Code 5293.  
Therefore, to assign such a separate rating in this case 
would violate the VA anti-pyramiding regulation, 38 C.F.R. § 
4.14, because the symptomatology is not distinct from that 
which has already been considered in assigning a 20 percent 
disability rating under Diagnostic Code 5293.  See Bierman, 
Esteban, supra.

As discussed above, the Court has held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Fenderson, supra.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 20 percent disability rating for the 
veteran's cervical spine disability effective from March 7, 
1996, the day on which the veteran's informal claim for 
service connection was received by the RO and the effective 
date of the grant of service connection by the RO.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation of 20 percent, for the 
veteran's service-connected status post C4-5 cervical 
diskectomy, is granted, subject to the regulations governing 
the payment of monetary benefits.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

